DETAILED ACTION
	This action is responsive to 01/20/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0056], change “a first display module 501 and a second display module 502” to “a first electronic module 501 and a second electronic module 502”.  
Appropriate correction is required.
Claim Objections
Claims 17-19 is objected to because of the following informalities:  Please amend, as a suggestion, claim 17 as follows: 
17. The display panel of claim 16, wherein: the at least one first transistor is configured to connect the first power line [[is]] to a first anode electrode of the first light emitting element; and the at least one second transistor is configured to connect the second power line to a first anode electrode of the second light emitting element.  Claims 18-19 depend from claim 17 and therefore the objection equally applies to claims18-19.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-21 and 23 are allowable with appropriate correction of claim 17 as suggested above. Claims 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display panel which may improve display quality of a display area on which an electronic module is disposed.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display panel comprising a first display area having a first light transmittance and a second display area having a second light transmittance that is higher than the first light transmittance, wherein the display panel further comprises: a plurality of first pixels disposed in the first display area; a plurality of second pixels disposed in the second display area; a first power line connected to the plurality of first pixels, the first power line is configured to provide a first power voltage; and a second power line connected to the plurality of second pixels, the second power line is configured to provide a second power voltage having a voltage level that is different from a voltage level of the first power voltage”, as recited in independent claim 1.
Claims 2-21 and 23 depend from and further limit claim 1, and are therefore equally allowed.
b) “A display device comprising: a display panel including a first display area having a first resolution and a second display area having a second resolution that is lower than the first resolution, the display panel including a first common cathode electrode disposed in the first display area and a second common cathode electrode disposed in the second display area; and an electronic module disposed below the second display area, wherein the display panel further includes: a first source power line electrically connected to the first common cathode electrode and configured to provide a first source power voltage; and a second source power line electrically connected to the second common cathode electrode and configured to provide a second source power voltage having a voltage level that is different from a voltage level of the first source power voltage”, as recited in independent claim 22.
Claim 24 depend from and further limit claim 22, and is therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See objections to the specification and to claim 17 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627